As filed with the Securities and Exchange Commission on September 3, 2015 Registration No. 333-41068 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 4 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PVH CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1166910 (I.R.S. Employer Identification Number) 200 Madison Avenue New York, New York 10016 (212) 381-3500 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Mark D. Fischer, Esq. Executive Vice President, General Counsel and Secretary 200 Madison Avenue New York, New York10016 (212) 381-3500 (Name, address, including zip code, and telephone number, including area code, of agent for service) PVH CORP. 2 (Full title of the plan) With Copy to: MARTHA N. STEINMAN, ESQ. HOGAN LOVELLS US LLP NEW YORK, NY 10022 (212) 918-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer □Non-accelerated filer □Smaller reporting company □ (do not check if a smaller reporting company) Explanatory Note PVH Corp. (the “Registrant”) is filing this Post-Effective Amendment No. 4 to its Registration Statement on Form S-8, Registration No. 333-41068, initially filed with the Securities and Exchange Commission (the “SEC”) on July 10, 2000 (the “2000 Form S-8”).The Registrant is making this filing to deregister shares of its common stock, par value $1.00 per share (the “Common Stock”), registered under the 2000 Form S-8 for issuance, offer or sale pursuant to the Registrant’s 2000 Stock Option Plan (the “2000 Plan”).A total of 3,000,000 shares of Common Stock were registered for issuance, offer or sale under the 2000 Form S-8. On June 13, 2006, the Registrant’s stockholders approved the Registrant’s 2006 Stock Incentive Plan (the “2006 Plan”), and on June 23, 2011, the Registrant’s stockholders approved the material terms of the 2006 Plan.Pursuant to the 2006 Plan, any shares of the Common Stock that become available under the 2000 Plan because of expirations, cancellations and terminations of outstanding options without exercise are to be assigned to, and made available for issuance under, the 2006 Plan.Between September 1, 2012 and August 28, 2015, 326 shares of Common Stock underlying outstanding options under the 2000 Plan were forfeited because of expirations, cancellations and terminations of such options.Accordingly, these 326 shares of Common Stock are hereby deregistered and, as a result, no shares of Common Stock remain available for issuance, offer or sale under the 2000 Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, PVH Corp. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8/A and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 3rd day of September, 2015. PVH CORP. By:/s/ Emanuel Chirico Emanuel Chirico Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 3rd day of September, 2015. Signature Title /s/ Emanuel Chirico Emanuel Chirico Chairman and Chief Executive Officer; Director (Principal Executive Officer) /s/ Michael Shaffer Michael Shaffer Executive Vice President and Chief Operating & Financial Officer (Principal Financial Officer) /s/ Bruce Goldstein Bruce Goldstein Senior Vice President and Controller (Principal Accounting Officer) /s/ Mary Baglivo Mary Baglivo Director /s/ Brent Callinicos Brent Callinicos Director /s/ Juan Figuereo Juan Figuereo Director /s/ Joseph Fuller Joseph Fuller Director /s/ V. James Marino V. James Marino Director /s/ G. Penny McIntyre G. Penny McIntyre Director /s/ Henry Nasella Henry Nasella Director /s/ Edward Rosenfeld Edward Rosenfeld Director /s/ Craig Rydin Craig Rydin Director
